DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.

3.        	In the applicant’s submission, claims 1-5, 7, 9-13, 15, and 17-23 are pending and being examined. Claims 1, 9, and 17 are independent form.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-2, 4-5, 7, 9-10, 12-13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US Pub 2018/0293734, hereinafter “Lim”).

Regarding claim 1, Lim discloses a computing system (the computer-aided visual object detection system; see fig.1 and fig.5) comprising: at least one generative adversarial network (GAN) (the generator sub-network; see 102 of fig.1) configured to generate artificial images of a given class of object (generate a foreground image for a type of anomalies; see 110 of fig.1, 206 of fig.2, and/or 410 of fig.4, and the corresponding paragraph of each of them; see, e.g., para.31); at least one processor; a non-transitory computer-readable medium; program instructions that are stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing system (HW related features, see fig.5) is configured to: based on an image of a target object of the given class of object and the at least one GAN, generate an artificial image of the target object that is substantially similar to real- world images of objects of the given class of objects captured by real-world scanning devices (based on the real images of the objects/anomalies; 102 may generate a foreground image for the objects; see 110 of fig.1, 206 of fig.2, and/or 410 of fig.4, see, e.g., para.31; wherein, e.g., the created objects 415/416 in the foreground image 410 characterize the respective object 402/405 in the real image 408); based on an image of a receptacle (102 may generate a background image; see 112 of fig.1, 208 of fig.2, and/or 412 of fig.4); generate a combined image of the receptacle and the target object, wherein generating the combined image comprises inserting the artificial image of the target object into the image of the receptacle at the insertion location (combine the foreground image with the background image to output the consolidated image including the created objects; see 114 of fig.1, 210 of fig.2, and/or 414 of fig.4; see, e.g., para.33); and train one or more object detection algorithms with the combined image of the receptacle and the target object (train another ANN using the consolidated images; see 216 of fig.2 and para.41).

Lim does not explicitly disclose [1] “select an insertion location within the receptacle in the image of the receptacle to insert the artificial image of the target object”, and [2] “apply a variation to the combined image, wherein the variation comprises a change in at least one of an intensity, an obscuration, a noise, a magnification, a rotation, or a Z-effective encoding of the combined image” as recited in the claim. 

Regarding [1], however, Lim (see Paragraph [0032]) clearly discloses, “[t]he foreground and background images 110, 112 can be combined by overlaying the foreground image 110 onto the background image 112, by overlaying the background image 112 onto the foreground image 110, by inserting the pixels of the foreground image 110 into the background image 112 in the corresponding locations of the pixels in inserting the pixels of the background image 112 into the foreground image 110 in the corresponding locations of the pixels in the background image 112 (so that the pixels are in the same relative locations as in the background image 112).” In other words, Lim teaches that there are a plurality of ways for inserting the foreground image of the object into the background image to create a composite/consolidated image by the GAN. Therefore, it would have been obvious at the time before the effective filling date of the claimed invention was made to modify the combination method shown in 414 of fig.4 in Lim, by selecting an insertion location within the background image and inserting the foreground image of the object into the selected location, in order to replace the same pixels in the background image without replacing other pixels (Lim, see para.32, lines 17-21). As a further rationale, one of ordinary skill in the art before the effective filling date of the claimed invention was made would have found it obvious to select an insertion location within the background image and insert the foreground image of the object into the selected location of the background image since doing this would amount to a simple combination of the foreground image and the background image to obtain predictable results.

Regarding [2], however, Lim, at 214 of fig.2 and Paragraph [0039], in order to determine whether the consolidated image qualifies as actual image of an anomaly for “training another neural network”, discloses “[t]he discriminator sub-network 104 can examine the loss functions of the consolidated image and compare the loss functions to one or more thresholds to determine if the consolidated image appears to show an  Lim discloses “If the discriminator sub-network 104 determines that the consolidated image includes an anomaly, then flow of the method 200 can proceed toward 216. But, if the discriminator sub-network 104 determines that the consolidated image includes an anomaly then flow of the method 200 can return toward 204.” “The generator sub-network 102 can change how the foreground and/or background images are created. For example, the generator sub-network 102 can change one or more of the functions and/or weights used to create the foreground and/or background images.” At the returned 204 of fig.2, Lim (see Paragraph [0022]) further discloses “[t]he generator sub-network 102 can determine statistical distributions (e.g., Gaussian distributions) of the pixel characteristics. Different distributions can be determined for different pixels or locations (e.g., relative and/or absolute locations) in the image(s) 108. The generator sub-network 102 can examine the statistical distributions and determine probabilities of each pixel having various characteristics.” 

As a summary, Lim teaches that a consolidated image created by the generator sub-network 102 needs to be verified at 214 of fig.2 to determine whether the consolidated image qualifies as an actual image of an anomaly for “training another neural network” at 216 of fig.2. If the consolidated image does not qualify as an actual image of an anomaly, then the flow of the method 200 can return toward 204 to “change one or more of the functions and/or weights used to create the foreground and/or background images” and the corresponding consolidated image. Specifically, at 204, the generator sub-network 102 can determine a new statistical distribution (e.g., a new Gaussian distribution) of the pixel characteristics to create a new consolidated image. As shown the training cycle 204[Wingdings font/0xE0]214[Wingdings font/0xE0]204[Wingdings font/0xE0]214…, the above cycle continues until the created consolidated image qualifies as an actual image of an anomaly for “training another neural network”. Therefore, the claimed invention is an obvious variant of the methods in Lim. It is because a consolidated image created by the generator sub-network 102 in Lim can be applied “a variation” (e.g., “a change in at least one of an intensity” using different “Gaussian distribution” at 204 of fig.2) if the consolidated image does not qualify as an actual image of an anomaly at 214. One of the motivations to do so is to create a new [qualified] consolidated image that appears to show an anomaly as an actual image of an anomaly “for training another neural network” at 216 of fig.2 (see Paragraph [0041] lines 1-2). 

Regarding claim 2, 10, Lim discloses, wherein the at least one GAN comprises a generator neural network (see 102 of fig.1) and a discriminator neural network (see 104 of fig.1), and wherein the at least one GAN is configured to generate artificial images of the given class of object based on the generator neural network (see 110 of fig.1) and the discriminator neural network having been trained such that an error function was minimized (see para.35).

Regarding claim 4, 12, 18, Lim discloses the computing system of claim 1, wherein the computing system further comprises a plurality of GANs, and wherein the computing system further comprises program instructions that are executable by the at least one processor such that the computing system is configured to: before generating the artificial image of the target object, select the at least one GAN from the plurality of GANs to use to generate the artificial image of the target object based on the image of the target object of the given class of object (generate three different consolidated images for three different classes/GANs, see para.37).

Regarding claim 5, 13, 19, Lim discloses, wherein the instructions that are executable by the at least one processor such that the computing system is configured to select the at least one GAN from the plurality of GANs to use to generate the artificial image of the target object comprise instructions that are executable by the at least one processor such that the computing system is configured to: based on the image of the target object, make a determination that the target object belongs to the given class of object (e.g., a first class, see para.37); and based on the determination, select from the plurality of GANs the at least one GAN that is configured to generate artificial images of the given class of object (e.g., a second class, see para.37).

Regarding claim 7, 15, 20, Lim discloses, wherein the instructions that are executable by the at least one processor such that the computing system is configured to apply the one or more transformations to the artificial image of the target object within the image of the receptacle comprise instructions that are executable by the at least one processor 

Regarding claim 9, 17, each of them is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

7.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US Pub 2018/0293734, hereinafter “Lim”) in view of Ahmed et al (US Pub 2017/0316285, hereinafter “Ahmed”). 

Regarding claim 3, 11, Lim does not disclose, wherein the receptacle comprises a baggage item, and wherein the image of the receptacle comprises a real-world image of the baggage item captured by a real-world scanning device. However, in the same field of endeavor, Ahmed teaches, wherein the receptacle comprises a baggage item, and wherein the image of the receptacle comprises a real-world image of the baggage item captured by a real-world scanning device (based on an input image of an object, the GAN including the generator and the discriminator is trained to generate a transformed image of the object, see para.56—para.59; wherein the input image is captured from a passenger’s baggage, see para.61). It would have been obvious at the time before the effective filling date of the claimed invention was made to incorporate the teachings of Ahmed into the teachings of Lim, by applying the trained GAN in the method in Lim at Ahmed, see para.61). 

8.	Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US Pub 2018/0293734, hereinafter “Lim”) in view of Isola et al (“Image-to-Image Translation with Conditional Adversarial Networks”, 2017, hereinafter “Isola”).

Regarding claims 21-23, Lim does not disclose, to “establish boundaries for the variation and randomly sample values within the boundaries of the variation” as recited in the claim. However, in the same field of endeavor, Isola teaches a GAN that can establish boundaries for the variation and randomly sample values within the boundaries of the variation (see “random noise vector z” in Gaussian distributions in Eqs.(1)-(4), see section 3, para.1). It would have been obvious at the time before the effective filling date of the claimed invention was made to incorporate the teachings of Isola into the teachings of Lim, in order to generate another similar image from one image using GANs (Isola, see abstract).

Response to Arguments
9.	Applicant’s arguments, with respects to claim 1, filed on 12/01/2021, have been fully considered but they are not persuasive.



The examiner respectfully disagrees with the applicant’s argument. It is because, as explained in the rejections of the claims, a consolidated image created by the generator sub-network 102 in Lim can be applied “a variation” (e.g., “a change in at least one of an intensity” using different “Gaussian distribution” at 204 of fig.2) if the consolidated image does not qualify as an object/actual image of an object/anomaly at 214. One of the motivations to do so is to create a new [qualified] consolidated image that appears to show an object/anomaly as an actual image of an object/anomaly “for training another neural network” at 216 of fig.2 (see Paragraph [0041] lines 1-2). The argument is unpersuasive.

9-2.	On page 12 of the response, Applicant argues “Lim does not disclose applying any variations to the combined image obtained by combining the foreground image and the background image. The variation limitation/ statistical distributions such as Gaussian distribution are not applied to the combined image in order to create new variations of the combined image by Lim.”

The examiner respectfully disagrees with the applicant’s argument. It is because Lim teaches: a consolidated image created by the generator sub-network 102 needs to be verified at 214 of fig.2 to determine whether the consolidated image qualifies as an training another neural network” at 216 of fig.2. If the consolidated image does not qualify as an actual image of an anomaly, then the flow of the method 200 can return toward 204 to “change one or more of the functions and/or weights used to create the foreground and/or background images” and the corresponding consolidated image. Specifically, at 204, the generator sub-network 102 can determine a new statistical distribution (e.g., a new Gaussian distribution) of the pixel characteristics to create a new consolidated image. As shown the training cycle 204[Wingdings font/0xE0]214[Wingdings font/0xE0]204[Wingdings font/0xE0]214…, the above cycle continues until the created consolidated image qualifies as an actual image of an anomaly for “training another neural network”. Therefore, the claimed invention is an obvious variant of the methods in Lim. It is because a consolidated image created by the generator sub-network 102 in Lim can be applied “a variation” (e.g., “a change in at least one of an intensity” using different “Gaussian distribution” at 204 of fig.2) if the consolidated image does not qualify as an actual image of an anomaly at 214. One of the motivations to do so is to create a new [qualified] consolidated image that appears to show an anomaly as an actual image of an anomaly “for training another neural network” at 216 of fig.2 (see Paragraph [0041] lines 1-2). The argument is unpersuasive.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        1/13/2022